Citation Nr: 0638920	
Decision Date: 12/14/06    Archive Date: 01/04/07

DOCKET NO.  05-02 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for degenerative arthritis of the right knee.

2.  Entitlement to a disability rating in excess of 10 
percent for postoperative residuals of a right knee injury 
with instability.

3.  Entitlement to a disability rating in excess of 10 
percent for retropatellar pain syndrome of the left knee. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Tzu Wang, Associate Counsel

INTRODUCTION

The veteran served on active duty from December 1984 to 
December 1987 and from January 1989 to December 1993.

This case comes before the Board of Veterans' Appeals (Board) 
from November 2002 and October 2004 rating decisions issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Nashville, Tennessee.  In November 2002, the RO 
increased the disability rating for the veteran's left knee 
from 0 to 10 percent disabling and continued a 10 percent 
rating for degenerative changes of the right knee.  Later, in 
the October 2004 rating decision, the RO assigned a separate 
10 percent disability rating for instability of the right 
knee.


FINDINGS OF FACT

1.  The veteran's degenerative arthritis of the right knee, 
is manifested by no more than range of motion from 0 degrees 
of extension to 90 degrees of flexion, with pain and 
crepitus.

2.  The veteran's right knee disability, postoperative 
residuals of a right knee injury with instability is 
manifested by no more than symptoms of a moderate nature, to 
include locking of the right knee, positive Lachman's and 
McMurrary's tests, and the wearing of knee sleeves.  

3.  The veteran's left knee disability, retropatellar pain 
syndrome, is manifested by no more than range of motion from 
0 degrees of extension to 95 degrees of flexion, with 
complaints of pain, but without objective findings of 
subluxation or instability.  



CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for degenerative arthritis of the right knee have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5003, 5260, 5261 (2006).

2.  Resolving all reasonable doubt in favor of the veteran, 
the criteria for a 20 percent evaluation for postoperative 
residuals of a right knee injury with instability have been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5257 (2006).

3.  The criteria for a disability rating in excess of 10 
percent for retropatellar pain syndrome of the left knee have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5003, 5260, 5261 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that any defect with respect to VA's notice 
requirement in this case was harmless error for the reasons 
specified below.  See VAOPGCPREC 7-2004.  A January 2005 VA 
notice and duty to assist letter satisfied VA's duty to 
notify under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159, as 
it informed the appellant of what evidence was needed to 
establish the veteran's increased rating claims, of what VA 
would do or had done, what evidence he should provide, 
informed the appellant that it was his responsibility to help 
VA obtain medical evidence or other non-government records 
necessary to support his claims, and asked him to provide any 
information in his possession.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the appellant was not provided with notice of 
the type of evidence necessary to establish an effective 
date, if an increased rating was granted on appeal.  When 
implementing the award for an increased rating for residuals 
of a right knee injury, the RO will address any notice defect 
with respect to the effective date.  Significantly, the 
veteran retains the right to appeal any effective date 
assigned by the RO.  Further, since the veteran's increased-
rating claim for retropatellar pain syndrome of the left knee 
is being denied, no effective date will be assigned, so the 
Board finds that there can be no possibility of any prejudice 
to the claimant under the holding in Dingess, supra.  The 
appellant and his representative have not alleged any 
prejudice with respect to the timing of the notification, nor 
has any been shown.

Accordingly, the Board finds that the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims and no further assistance to 
the veteran in acquiring evidence is required by statute.  
38 U.S.C.A. § 5103A.  For the above reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Sutton v. Brown, 9 Vet. App. 553 
(1996); Bernard v. Brown, 4 Vet. App. 384 (1993).

Analysis

The veteran contends that the disability ratings assigned for 
his knees should be increased to reflect more accurately the 
severity of his symptomatology.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  Separate 
diagnostic codes identify the various disabilities and the 
criteria for specific ratings.  If two evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation; otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3.  The veteran's entire history is reviewed when making 
a disability evaluation.  38 C.F.R. § 4.1.  Where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  In addition, an appeal 
from the initial assignment of a disability rating requires 
consideration of the entire time period involved, and 
contemplates "staged ratings" where warranted.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).

Degenerative or traumatic arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic code for the specific joints 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate code, a rating of 10 percent is warranted for 
each major joint affected by limitation of motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2006).

In the present appeal, the veteran's knees are separately 
rated.  For his right knee disability, the veteran is 
currently rated as 10 percent disabling for degenerative 
arthritis of the right knee, under Diagnostic Codes 5003-
5260, and 10 percent disabling for instability of the right 
knee under Diagnostic Code 5257.  Regarding his left knee 
disability, retropatellar pain syndrome, the veteran is 
currently rated as 10 percent disabling under Diagnostic 
Codes 5003-5260.

Pursuant to Diagnostic Codes 5260-5261, a maximum 30 percent 
rating is warranted for limitation of leg flexion when it is 
limited to 15 degrees; a 20 percent rating is warranted when 
it is limited to 30 degrees; a 10 percent rating is warranted 
when it is limited to 45 degrees; and a 0 percent 
(noncompensable) rating is warranted when it is limited to 60 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  
Correspondingly, a 20 percent rating is warranted when leg 
extension is limited to 15 degrees; a 10 percent rating is 
warranted when it is limited to 10 degrees; and a 
noncompensable rating is warranted when it is limited to 5 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  Standard 
range of motion of a knee is from 0 degrees of extension to 
140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.  If the 
evidence shows compensable limitation of both flexion and 
extension, two separate disability ratings may be assigned.  
VAOPGCPREC 9-2004.

Under Diagnostic Code 5257, for impairment of the knee, 
involving recurrent subluxation or lateral instability, a 
maximum 30 percent rating is assigned for severe impairment, 
a 20 percent rating for moderate impairment, and a 10 percent 
rating for slight impairment.  See 38 C.F.R. §  4.71a, 
Diagnostic Code 5257 (2006).  

Additionally, when evaluating disabilities of the 
musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements.  Furthermore, consideration should 
also be given to weakened movement, excess fatigability and 
incoordination.  38 C.F.R. § 4.45 (2006).  See DeLuca v. 
Brown, 8 Vet. App. 202, 204-07 (1995).

Regarding his claims for increased ratings, the veteran's 
claims file contains VA joints examinations, in October 2002 
and January 2004, and VA treatment records between February 
and May 2005.  

At both of the examinations, the veteran complained of 
recurrent pain with stiffness in both knees and problems with 
squatting.  At the October 2002 examination, the veteran 
reported no giving way of the knees.  He did not use a cane, 
but has used over-the-counter knee sleeves.  On physical 
examination, the veteran's right knee had 0 degrees of 
extension to 110 degrees of flexion and his left knee had 0 
degrees of extension to 125 degrees of flexion, with pain and 
crepitation on motion.  Trace swelling was also noted.  X-
rays revealed degenerative joint disease for the right knee 
and degenerative changes for the left knee.  No ligamentous 
instability was found for either of the knees.  

At the January 2004 examination, the veteran reported 
swelling for both knees when performing weight-bearing 
activities.  Occasionally, his right knee will lock up in 
position.  The January 2004 examiner found that the veteran's 
right knee had 0 degrees of extension to 90 degrees of 
flexion.  He had a positive McMurray's sign and a positive 
Lachman's with no firm endpoint on his right knee.  X-rays of 
his right knee revealed significant tricompartmental 
arthritis.  Regarding the left knee, the veteran had 0 
degrees of extension to 95 degrees of flexion, with medial 
joint line tenderness.  He had a firm endpoint on the 
Lachman's examination and a positive McMurray's sign.  X-rays 
of his left knee revealed a loose body between the tibial 
spine and some vascular changes at the patellofemoral and 
proximal tibial joint lines.

Treatment records from the Memphis VA Medical Center (VAMC) 
show that the veteran underwent an arthroscopic debridement 
of the left knee, in February 2005, to remove a loose body.  
After the surgery, a follow-up examination of the left knee 
revealed that he had a range of motion from 3 degrees of 
extension to 110 degrees of flexion.  The veteran reported no 
locking of his left knee and the VA physician found that his 
left knee was stable with "a negative McMurray's and a good 
endpoint on Lachman's exam".

Given the above evidence, the Board observes that extension 
of 0 degrees for both knees warrants only noncompensable 
ratings under Diagnostic Code 5261.  In this regard, separate 
compensable ratings under both Diagnostic Codes 5260 and 5261 
are not warranted under VAOPGCPREC 9-2004.  Similarly, 90 to 
125 degrees of flexion would also fail to provide for 
compensable ratings under Diagnostic Code 5260.  However, 
since the VA examiner diagnosed the veteran with arthritis 
for his right knee, noted degenerative changes for his left 
knee, and with consideration of pain and 38 C.F.R. §§ 4.40, 
4.45 and 4.59, his bilateral knee disabilities would warrant 
no more than a separate 10 percent disability rating for each 
knee.  Further, a higher rating is not available under 
Diagnostic Codes 5256 or 5262 for both knees, since the 
veteran has not been shown to have ankylosis or nonunion of 
the tibia and fibula for either knee.  

Regarding the veteran's right knee, which is also rated under 
Diagnostic Code 5257, the Board finds that the overall 
evidence shows the veteran to have subluxation or lateral 
instability that is moderate in nature.  The veteran reported 
to have used over-the-counter knee brace and, at the January 
2004 VA examination, the veteran reported that his right knee 
locks up on occasion.  Regarding functional limitations on 
weight bearing, the veteran reported swelling of his right 
knee.  Further, objectively, the examiner found that the 
veteran had a positive McMurray's sign and a positive 
Lachman's with no firm endpoint on his right knee.  Based on 
review of the evidence, the Board finds that the evidence 
more nearly approximates a rating of 20 percent for the right 
knee disability as manifested by recurrent subluxation or 
instability under 38 C.F.R. § 4.71a Diagnostic Code 5257.  
Further, the evidence is against a rating in excess of 20 
percent for the right knee disability, under Diagnostic Code 
5257, since the veteran's symptomatology does not reflect 
that of a severe impairment.

Next, the Board finds that the veteran's left knee warrants 
no more than a 10 percent rating under Diagnostic Code 5260.  
A separate rating is not available under Diagnostic Code 5257 
since the functional limitation of his left knee is minimal.  
At the March 2005 follow-up examination, the veteran reported 
no locking of his left knee and the VA physician found "a 
negative McMurray's and a good endpoint on Lachman's exam".

Finally, the disability picture is not so exceptional or 
unusual as to warrant a referral for an evaluation on an 
extraschedular basis.  For example, there is no competent 
evidence that the veteran's bilateral knee disabilities are 
currently resulting in frequent hospitalizations or marked 
interference in his employment.  The Board is therefore not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) (2005).  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).

Resolving the benefit of doubt in the veteran's favor, the 
Board finds that the veteran's right knee disability, 
postoperative residuals of a right knee injury with 
degenerative arthritis, warrants a 20 percent disability 
rating under Diagnostic Code 5257.  The disability rating for 
degenerative arthritis of the right knee under Diagnostic 
Codes 5003-5260 continues to warrant a 10 percent rating.

As the preponderance of the evidence is against the veteran's 
claim for an increased rating for his left knee disability, 
the "benefit-of-the-doubt" rule is not applicable and the 
Board must deny his claim.  See 38 U.S.C.A. § 5107(b).


ORDER

A disability rating in excess of 10 percent for degenerative 
arthritis of the right knee is denied.  

An increased rating of 20 percent for postoperative residuals 
of a right knee injury with instability is granted, subject 
to the laws and regulations governing the award of monetary 
benefits.

A disability rating in excess of 10 percent for retropatellar 
pain syndrome of the left knee is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


